Case 18-01063        Doc 25     Filed 01/16/19     Entered 01/16/19 15:12:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01063
         Tyrenna Wesley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/15/2018.

         2) The plan was confirmed on 03/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/16/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,479.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01063       Doc 25      Filed 01/16/19    Entered 01/16/19 15:12:24              Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $1,625.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $1,625.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $920.38
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $92.62
     Other                                                                $12.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                             $1,025.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim          Claim       Principal      Int.
 Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
 AES STUDENT LOAN SRV CTR       Unsecured           0.00           NA            NA            0.00       0.00
 AES STUDENT LOAN SRV CTR       Unsecured           0.00           NA            NA            0.00       0.00
 CAPITAL ONE AUTO FINANCE       Secured        3,946.00       3,956.07      3,956.07        537.39      62.61
 EDFINANCIAL SERVICES           Unsecured           0.00           NA            NA            0.00       0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured            NA       9,326.45      9,326.45           0.00       0.00
 MERRICK BANK                   Unsecured      1,729.00       1,728.72      1,728.72           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       1,102.00       1,101.84      1,101.84           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          848.00        848.71        848.71           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          539.00        539.56        539.56           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         593.00        593.53        593.53           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         604.00        604.70        604.70           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         809.00        865.29        865.29           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         796.00        796.27        796.27           0.00       0.00
 TRANSWORLD SYSTEMS INC         Unsecured         140.01           NA            NA            0.00       0.00
 PREMIER DERMATOLOGY            Unsecured         132.69           NA            NA            0.00       0.00
 SENIOR LIFE INSURANCE          Unsecured     10,010.96            NA            NA            0.00       0.00
 CREDIT COLLECTION SERVICES     Unsecured      1,058.91            NA            NA            0.00       0.00
 DUPAGE MEDICAL GROUP           Unsecured         741.00           NA            NA            0.00       0.00
 EDWARD HOSPITAL                Unsecured      1,146.30            NA            NA            0.00       0.00
 FBCS SERVICES                  Unsecured         964.08           NA            NA            0.00       0.00
 ILLINOIS UROGYNECOLOGY LTD     Unsecured          45.00           NA            NA            0.00       0.00
 JARED                          Unsecured      1,590.00            NA            NA            0.00       0.00
 LABORATORY & PATHOLOGY         Unsecured           5.25           NA            NA            0.00       0.00
 LAW OFFICES OF JOEL CARDIS LLC Unsecured         856.16           NA            NA            0.00       0.00
 LOYOLA AMBULATORY SRGY         Unsecured      1,207.39            NA            NA            0.00       0.00
 LOYOLA UNIVERSITY MEDICAL CEN Unsecured       3,308.73            NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-01063       Doc 25      Filed 01/16/19    Entered 01/16/19 15:12:24                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
 LOYOLA UNIVERSITY MEDICAL CEN Unsecured          423.00             NA           NA             0.00        0.00
 LUMC PATIENT PAYMENT           Unsecured         832.00             NA           NA             0.00        0.00
 MEDICREDIT INC                 Unsecured      1,806.67              NA           NA             0.00        0.00
 MEDICREDIT INC/MEDICAL PAYMEN Unsecured          215.00             NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE/MEDICA Unsecured       2,139.00              NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIED/MEDICA Unsecured           99.00             NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE/MEDICA Unsecured           71.00             NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured      8,602.93              NA           NA             0.00        0.00
 CLAIMASSIST LLC                Unsecured      2,254.00              NA           NA             0.00        0.00
 COMENITY BANK                  Unsecured         554.17             NA           NA             0.00        0.00
 ATG CREDIT/MEDICAL PAYMENT DA Unsecured           14.00             NA           NA             0.00        0.00
 BLITT & GAINES PC              Unsecured      1,101.84              NA           NA             0.00        0.00
 CAPITAL ONE                    Unsecured         815.36             NA           NA             0.00        0.00
 CAPITAL ONE AUTO FINANCE       Unsecured           0.00             NA           NA             0.00        0.00
 MIRAMED REVENUE GROUP          Unsecured      2,397.81              NA           NA             0.00        0.00
 NAPERVILLE RADIOLOGISTS        Unsecured         102.68             NA           NA             0.00        0.00
 WELLS FARGO DEALER SVC         Unsecured           0.00             NA           NA             0.00        0.00
 NATIONWIDE CREDIT & CO/MEDICA Unsecured           28.00             NA           NA             0.00        0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured         190.00             NA           NA             0.00        0.00
 EDUCATION NAVIENT SOLUTIONS IN Unsecured           0.00             NA           NA             0.00        0.00
 SHORT TERM LOAN                Unsecured         374.36          447.01       447.01            0.00        0.00
 SYNCHRONY BANK                 Unsecured      2,551.00         2,551.71     2,551.71            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                      $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                             $3,956.07            $537.39                 $62.61
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                            $3,956.07            $537.39                 $62.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $19,403.79                    $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01063        Doc 25      Filed 01/16/19     Entered 01/16/19 15:12:24            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $1,025.00
         Disbursements to Creditors                               $600.00

 TOTAL DISBURSEMENTS :                                                                       $1,625.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
